DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on February 11th, 2022, amended claims 1 and 9, and new claims 11-14 are entered. Claim 3 is canceled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At Pg. 8-9 of the Reply, Applicant argues that Montagnino fails to teach “the two electrodes are formed as rectangular electrodes extending in a longitudinal direction of the main body and separated from each other, and the signal emitter and the signal receiver are positioned side by side between the two electrodes at one end of the two electrodes” recited in claim 12. Examiner respectfully disagrees. As clarified in the rejection below, Montagnino discloses wherein the two electrodes (electrification electrodes 18) are formed as rectangular electrodes extending in a longitudinal direction of the main body and separated from each other (See Figure 10A, electrodes 18 are separate from each other, extend longitudinally, and rectangular in shape), and the signal emitter and the signal receiver (transceiver 12a; transceiver (sending side) and transceiver (receiving side); [0093], [0098]) are positioned side by side (See Figure 11A, the dotted lines represent the emitted signal from the transceiver and the received signal to the transceiver, which are positioned side by side) between the two electrodes at one end of the two electrodes (See Figure 11A, 12a is located on one end of the two electrodes 18).
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1 recites “shape and, being” in line 3, but should read “shape, and being”
Claim 9 recites “shape and, being” in line 4, but should read “shape, and being”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9-10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 recite “at least one” in lines 1-2. Further in line 3, Claims 4 and 10 recite “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or if all limitations are required.  The Examiner will interpret the claim as in the alternative.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xianling et al (CN 205317332; cited by Applicant; previously cited; the machine translation, provided herewith, is referred to below) in view of Montagnino (U.S. Publication No. 2005/0155246; cited by Applicant; previously cited), Johnston et al (U.S. Publication No. 2019/0183386; previously cited), and Angel (U.S. Patent No. 4,800,973).
Regarding Claim 1, Xianling discloses a body analyzer, comprising: 
a main body comprising a platform in contact with feet of a subject (body weight scale; Claim 1);
a detecting element (wear-type body height measurement device is provided with the cap; Page 2 Paragraph 3), which is separated from the main body and configured to abut against a top head of the subject (Cap top is provided with outward extending cap edge; Page 4 Paragraph 1); and
(During measurement, measured wears cap, and the infrared ray at cap top sends module and sends infrared ray signal, returns after sole, intercepted and captured by infrared ray receiver module, then according to infrared ray speed by CPU unit and intercepted and captured Time Calculation and go out cap top and namely draw height to the distance of sole; Page 5 Paragraph 2); 
the main body further comprises an information transmitter (ultrasonic wave receiver module and ultrasonic wave send module; Claim 2), a weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1), a signal processor (data processing module; Claim 2), and a wireless communication device (communication module, carry out communication connection through wireless or wire transmission mode; Abstract), wherein
the information transmitter is configured to transmit data of the signal emitter and the signal receiver to the weighing and body analyzing mechanism (infrared ray receiver module and infrared ray send module and are all connected with data processing module, by data processing module control; Described infrared ray receiver module, for receiving infrared-ray return path signal, and is converted to signal the data that data processing module can identify, calculates measurement height by data processing module; Claim 3); 
the weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1) is configured to calculate body compositions of the subject (Mobile phone terminal, can claim measurement data according to the electronics received, and carries out showing the information of body weight and height, and carries out related operation, provides judge and the suggestion of healthy situation; Page 3 Paragraph 2);
(based on the body weight scale of the height measured of big data, sends module, communication module and LCD display module composition by data processing module, pressure measuring module, ultrasonic wave receiver module, ultrasonic wave. Pressure measuring module, by pressure sensing device measured pressure signal, is transferred to the CPU unit of data processing module after A/D changes, and obtains weight data after CPU unit calculates; Page 3 Paragraph 8 – Page 4 Paragraph 1); and 
the wireless communication device is configured to transmit a processed data to an external mobile device or server via a wireless network (Described communication module installation has 2G, 3G, 4G, WIFI, ethernet communication network interface, makes equipment possess public network access ability, uploads or receive Cloud Server, mobile phone terminal data. Mobile phone terminal, can claim measurement data according to the electronics received, and carries out showing the information of body weight and height, and carries out related operation, provides judge and the suggestion of healthy situation. Can also by data upload Cloud Server and the team's analysis giving specialty; Page 3 Paragraph 2)
the main body further comprises a display screen (LCD display module; Page 5 Paragraph 2) connected to the signal processor and configured to receive and display processed data transmitted from the signal processor (Display apparatus module is for showing the measurement data such as body weight, height, and the health state drawn according to measurement data analysis, healthy instruction; Page 5 Paragraph 2). 
Xianling fails to disclose a detecting board configured to abut against a top head of the subject for signal reflection; and wherein the main body is provided with a signal emitter and a signal receiver; the detecting board is configured to reflect the signal emitted from said signal emitter to said signal 
Montagnino discloses a detecting board configured to abut against a top head (head-contact arm 4) of the subject for signal reflection (reflector 12b; Figure 11; [0083]); and wherein the main body is provided with a signal emitter and a signal receiver (transceiver 12a; Figure 11; ultrasonic transceiver arranged inside the front end 1a of the weight measurement unit 1; [0083]); the detecting board (head-contact arm 4) is configured to reflect (reflector 12b; Figure 11; [0083]) the signal emitted from said signal emitter to said signal receiver (The ultrasonic signal reflected at the reflector is received by the transceiver (the receiving side), so that the height detector 12 detects the signal of the distance between the transceiver and the reflector; [0093]; the height detector includes a transceiver provided in the weight measurement unit or the fixed bar and a reflector provided in the head-contact arm or the movable bar; [0030]); and wherein the weighing and body analyzing mechanism comprises a gravity sensor (The weight measurement unit 1, a known weight measurement device, includes a weight sensor 14; [0078]), two electrodes (a biogenic impedance can be measured in a biogenic-impedance measurement unit 17 composed of an electrification electrode 18 and a measurement electrode 19, arranged at a position of the weight measurement unit 1 where the examinee 51 stands, for detecting a biogenic-impedance signal based on the biogenic impedance of the examinee 51; [0107]), and a body analyzing chip (Using a biogenic-impedance producing processor 20 (composed of a current-supply circuit, a voltage detection circuit, a microcomputer, etc.) for transform processing of a biogenic impedance signal based on the biogenic impedance as a biogenic-impedance value, the biogenic-information calculation unit 16 can calculate biogenic-information about body composition (at least one value of body fat, visceral fat, subcutaneous fat, muscle, bones, and body water); [0107]).
(Montagnino [0107]).  It would have been obvious to one of ordinary skill in the art to implement a simple substitution of one known element for another to yield predictable results (MPEP 2143 I (B)). In this case, it would have been obvious to use the known ultrasound reflector height detector to yield the predictable result of measuring the patient’s height and the electrodes for body analysis into the method disclosed by Xianling.
Xianling and Montagnino fail to disclose a detecting board, having a planar shape and, being separated from the main body.
Johnston discloses a detecting board (The upper assembly 12 includes a laser measurement device 20 affixed to an elongated top flat plate 16; [0028]), having a planar shape (top flat plate 16 [0028]; Figure 1) and, being separated from the main body (Figure 1 shows detecting board 12 separate from main body 14 ; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the planar, separate lower and upper assemblies taught by Johnston into those of Xianling and Montagnino in order to allow compact storage and transport—a significant advantage compared to existing height-measurement technologies (Johnston [0030]). 
Xianling, Montagnino, and Johnston fail to disclose wherein the main body further comprises a lock button configured to freeze the processed data displayed on the display screen.
In a similar technical field, Angel discloses a portable electronic scale (Abstract) wherein the main body (top plate 11) further comprises a lock button (switch 86; Examiner’s Note: Although the switch is used for turning the scale “on”, the electronic circuity described can be configured to be incorporated into the additional electronic features which may be incorporated into the scale, described in Column 10 Lines 30-53) configured to freeze the processed data displayed on the display screen (for locking the display on for a few seconds after a person steps down or the object is removed to enable the person to pick up the scale and look at the display at a closer distance; Column 10 Lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the display locking function taught by Angel into those of Xianling, Montagnino, and Johnston in order to enable the person to pick up the scale and look at the display at a closer distance (Angel Column 10 Lines 36-40) and thus allowing more time to see the results of the scale.
Regarding Claim 4, Xianling discloses that the signal emitter is at least one selected from the group consisting of a laser emitter, an LED emitter, an infrared emitter, an ultrasonic transmitter (ultrasonic wave receiving module and the embedding of ultrasonic wave sending module; Abstract), an electromagnetic wave transmitter, and a millimeter wave transmitter.  

Regarding Claim 6, Angel discloses a power supply device configured to supply power to the body analyzer (Batteries 37 may, for example, comprise lithium coin type batteries, which are extremely thin, yet provide sufficient power to power the components for a period of one to two years, depending on the frequency of use of the scale; Column 7 Lines 29-33; The bridge is energized with a regulated 1.2 volt power supply (such as provided by batteries 37) in order to maintain a calibrated output throughout the life of the batteries. Batteries 37 may be of the 3 volt, 250 mah type; Column 8 Line 66 – Column 9 Line 2).

Regarding Claim 7, Xianling discloses that the body composition is at least one selected from the group consisting of weight (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1), body fat, body water, body muscle, basal metabolism, body mass index, bone mass.

Regarding Claim 8, Xianling and Montagnino fail to disclose that the detecting board is a plastic plate or a cell phone.  
Johnston discloses that the detecting board is a plastic plate (Paragraph 34) or a cell phone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plastic teachings of Johnston into those of Xianling and Montagnino in order to make the plate substantially impervious to normal wear, extreme temperatures, and water (Johnston Paragraph 34).

Regarding Claim 9, Xianling discloses a body analyzer, comprising: 
a main body comprising a platform in contact with feet of a subject (body weight scale; Claim 1), wherein the main body is provided with a signal emitter and a signal receiver (ultrasonic wave receiver module and ultrasonic wave send module; Claim 2); 
a detecting element (wear-type body height measurement device is provided with the cap; Page 2 Paragraph 3), which is separated from the main body and configured to abut against a top head of the subject (Cap top is provided with outward extending cap edge; Page 4 Paragraph 1), and 
wherein the main body is provided with a signal emitter and a signal receiver (ultrasonic wave receiver module and ultrasonic wave send module; Claim 2);
the signal emitter and the signal receiver are configured to measure a distance between the platform and the detecting board (During measurement, measured wears cap, and the infrared ray at cap top sends module and sends infrared ray signal, returns after sole, intercepted and captured by infrared ray receiver module, then according to infrared ray speed by CPU unit and intercepted and captured Time Calculation and go out cap top and namely draw height to the distance of sole; Page 5 Paragraph 2); wherein 
the main body further comprises a weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1), a signal processor (data processing module; Claim 2), an information transmitter (ultrasonic wave receiver module and ultrasonic wave send module; Claim 2), a wireless communication device (communication module, carry out communication connection through wireless or wire transmission mode; Abstract), and a display screen (LCD display module; Page 5 Paragraph 2), wherein 
the wireless communication device is configured to perform a data interaction with an external mobile device or server via a wireless network (communication module installation has 2G, 3G, 4G, WIFI, ethernet communication network interface, makes equipment possess public network access ability, uploads or receive Cloud Server, mobile phone terminal data; Claim 4); 
the information transmitter is configured to transmit data of the signal emitter and the signal receiver to the weighing and body analyzing mechanism (infrared ray receiver module and infrared ray send module and are all connected with data processing module, by data processing module control; Described infrared ray receiver module, for receiving infrared-ray return path signal, and is converted to signal the data that data processing module can identify, calculates measurement height by data processing module; Claim 3); 
the weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1) is configured to calculate body compositions of the subject (Mobile phone terminal, can claim measurement data according to the electronics received, and carries out showing the information of body weight and height, and carries out related operation, provides judge and the suggestion of healthy situation; Page 3 Paragraph 2); 
the signal processor is electrically connected to the weighing and body analyzing mechanism, the signal emitter, the signal receiver, the wireless communication, and display screen respectively, and configured to process data of the signal emitter, the signal receiver, and the weighing and body analyzing mechanism (based on the body weight scale of the height measured of big data, sends module, communication module and LCD display module composition by data processing module, pressure measuring module, ultrasonic wave receiver module, ultrasonic wave. Pressure measuring module, by pressure sensing device measured pressure signal, is transferred to the CPU unit of data processing module after A/D changes, and obtains weight data after CPU unit calculates; Page 3 Paragraph 8 – Page 4 Paragraph 1), and 
a processed  Client Ref. No. ASP181716226USdata is sent to the display screen for displaying and to the external mobile device or server via the wireless communication device (Display apparatus module is for showing the measurement data such as body weight, height, and the health state drawn according to measurement data analysis, healthy instruction; Page 5 Paragraph 2).  
Xianling fails to disclose a detecting board configured to abut against a top head of the subject for signal reflection; the detecting board is configured to reflect the signal emitted from said signal emitter to said signal receiver; and wherein the weighing and body analyzing mechanism comprises a gravity sensor, two electrodes, and a body analyzing chip.
Montagnino discloses a detecting board configured to abut against a top head (head-contact arm 4) of the subject for signal reflection (reflector 12b; Figure 11; [0083]); wherein the main body is provided with a signal emitter and a signal receiver (transceiver 12a; Figure 11; ultrasonic transceiver arranged inside the front end 1a of the weight measurement unit 1; [0083]), the detecting board (head-contact arm 4) is configured to reflect (reflector 12b; Figure 11; [0083]) the signal emitted from (The ultrasonic signal reflected at the reflector is received by the transceiver (the receiving side), so that the height detector 12 detects the signal of the distance between the transceiver and the reflector; [0093]; the height detector includes a transceiver provided in the weight measurement unit or the fixed bar and a reflector provided in the head-contact arm or the movable bar; [0030]); and wherein the weighing and body analyzing mechanism comprises a gravity sensor (The weight measurement unit 1, a known weight measurement device, includes a weight sensor 14; [0078]), two electrodes (a biogenic impedance can be measured in a biogenic-impedance measurement unit 17 composed of an electrification electrode 18 and a measurement electrode 19, arranged at a position of the weight measurement unit 1 where the examinee 51 stands, for detecting a biogenic-impedance signal based on the biogenic impedance of the examinee 51; [0107]), and a body analyzing chip (Using a biogenic-impedance producing processor 20 (composed of a current-supply circuit, a voltage detection circuit, a microcomputer, etc.) for transform processing of a biogenic impedance signal based on the biogenic impedance as a biogenic-impedance value, the biogenic-information calculation unit 16 can calculate biogenic-information about body composition (at least one value of body fat, visceral fat, subcutaneous fat, muscle, bones, and body water); [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the measurement teachings of Montagnino into those of Xianling in order to calculate biogenic information based on the weight and height measurements (Montagnino [0107]).  It would have been obvious to one of ordinary skill in the art to implement a simple substitution of one known element for another to yield predictable results (MPEP 2143 I (B)). In this case, it would have been obvious to use the known ultrasound reflector height detector to yield the predictable result of measuring the patient’s height and the electrodes for body analysis into the method disclosed by Xianling.

Johnston discloses a detecting board (The upper assembly 12 includes a laser measurement device 20 affixed to an elongated top flat plate 16; [0028]) having a planar shape (top flat plate 16 [0028]; Figure 1) and, being separated from the main body (Figure 1 shows detecting board 12 separate from main body 14; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the planar, separate lower and upper assemblies taught of Johnston into those of Xianling and Montagnino in order to allow compact storage and transport—a significant advantage compared to existing height-measurement technologies (Johnston [0030]).
Xianling, Montagnino, and Johnston fail to disclose wherein the main body further comprises a lock button configured to freeze the processed data displayed on the display screen.
In a similar technical field, Angel discloses a portable electronic scale (Abstract) wherein the main body (top plate 11) further comprises a lock button (switch 86; Examiner’s Note: Although the switch is used for turning the scale “on”, the electronic circuity described can be configured to be incorporated into the additional electronic features which may be incorporated into the scale, described in Column 10 Lines 30-53) configured to freeze the processed data displayed on the display screen (for locking the display on for a few seconds after a person steps down or the object is removed to enable the person to pick up the scale and look at the display at a closer distance; Column 10 Lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the display locking function taught by Angel into those of Xianling, Montagnino, and Johnston in order to enable the person to pick up the scale and look at the display at a closer distance (Angel Column 10 Lines 36-40). 
(ultrasonic wave receiving module and the embedding of ultrasonic wave sending module; Abstract), an electromagnetic wave transmitter, and a millimeter wave transmitter.

Regarding Claims 12 and 14, Montagnino discloses wherein the two electrodes (electrification electrodes 18) are formed as rectangular electrodes extending in a longitudinal direction of the main body and separated from each other (See Figure 10A, electrodes 18 are separate from each other, extend longitudinally, and rectangular in shape), and the signal emitter and the signal receiver (transceiver 12a; transceiver (sending side) and transceiver (receiving side); [0093], [0098]) are positioned side by side (See Figure 11A, the dotted lines represent the emitted signal from the transceiver and the received signal to the transceiver, which are positioned side by side) between the two electrodes at one end of the two electrodes (See Figure 11A, 12a is located on one end of the two electrodes 18).

Claims 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xianling, Montagnino, Johnston, and Angel, as applied to Claims 1 and 9 above, and further in view of Emalfarb (U.S. Publication No. 2018/0035918; previously cited).
Regarding Claim 2, Xianling, Montagnino, Johnston, and Angel fail to disclose an acoustic indicator device electrically connected to the signal processor, and configured to broadcast processed data transmitted from the signal processor in voice.
Emalfarb discloses an acoustic indicator device (speakers 148) electrically connected to the signal processor, and configured to broadcast processed data transmitted from the signal processor in voice (The one or more speakers 148 can play a variety of audio clips, such as, for example, music, audio instructions, audio taunts (e.g., in response to the wireless communication module 125 of the scale 110 receiving a taunt signal), prerecorded audio messages, or any combination thereof; Paragraph 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the acoustic teachings of Emalfarb into those of Xianling, Montagnino, Johnston, and Angel in order to provide the user with another type of feedback, in addition to the display.  

Regarding Claims 11 and 13, Xianling, Montagnino, Johnston, and Angel fail to disclose wherein the main body further comprises a wireless transmission button configured to instruct the body analyzer to transmit the processed data to the external mobile device.  
Emalfarb discloses wherein the main body further comprises a wireless (a wireless communication module 125 for establishing and/or communicating wirelessly with the mobile electronic device 150 and/or the server 190 (e.g., directly and/or indirectly via the mobile electronic device 150); [0055]) transmission button (toe-push button 140) configured to instruct the body analyzer to transmit the processed data (Activation of the toe push-button 140 by the user can (1) initiate a verified weigh-in sequence, (2) cause the one or more processors 135 to cause the scale 110 to determine the body weight of the user supported by the housing 115…(6) generate a data file, (7) transmit a data file to the server 190, or any combination thereof; [0058]) to the external mobile device (Weight data representative of the determined body weight of the user on the scale is wireless transmitted to the electronic device for inclusion in a data file; [0010]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                      
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791